Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 12/14/2020 ("12-14-20 Final OA"), the Applicant canceled rejected claims 1, 4, 5, 17, 20 and 21 on 02/22/2021. 
Currently, previously-indicated allowed claims 6, 7 and 9-12 are pending. 

Information Disclosure Statement (IDS)
The Applicant submitted an IDS on 12/09/2020 ("12-09-20 IDS") before the 12-14-20 Final OA.  Since the Applicant has met the provisions of 37 CFR 1.97(e)(1), the 12-09-20 IDS is in compliance and is being considered by the examiner.

Response to Arguments
Applicant's cancelation of claim 1 has overcome the objection to the claims 1, 4 and 5 set forth on page 3 under line item number 1 of the 12-14-20 Final OA.
Applicant's cancelation of claims 1, 4, 5, 17, 20 and 21 has overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 4 and 5 as being anticipated by Yin set forth starting on page 3 under line item number 2 and the 35 U.S.C. 102/103 rejection of claims 17, 20 and 21 as being anticipated by/unpatentable over Yin set forth starting on page 5 under line item number 3 of the 12-14-20 Final OA.
	
Allowable Subject Matter
Claims 6, 7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 6, 7 and 9-12 are allowed for the same reason(s) as stated on page 9 under line item number 4 of the 12-14-20 Final OA. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        25 February 2021